DETAILED ACTION
Introduction
Claims 1-10, 20, 22, 23, 26-29 and 31-33 have been examined in this application. Claims 1, 4-9, 20, 22, 23, and 26-29 are amended. Claim 3 is as previously presented. Claims 2 and 10 are original. Claims 31-33 are new. Claims 11-19, 21, 24, 25, and 30 are cancelled. This is a Notice of Allowability in response to the arguments, amendments, and request for continued examination filed 6/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "one or more computing devices configured to: receive information... determine a local failure... determine that the vehicle should pullover... determine a pullover spot... operate the vehicle" in Claim 20, and
(b) "one or more computing devices configured to: receive information... determine a local failure... determine that the vehicle should pullover... determine a pullover spot... operate the vehicle" in Claim 29, 
because the claim limitation uses the generic placeholder “device” that is coupled with functional language for computing, receiving, determining, and operating, without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of 
(a) and (b): specification ¶0020 states that a computing device may be a processor and other components of a general purpose computing device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Wolinsky on 8/27/2021 and follow-up phone call on 9/2/2021.
Claim 30 is cancelled and Claims 1, 20, 26, 29 in this application have been amended as follows: 


(Currently Amended)  A method comprising:
detecting, by one or more computing devices, information related to one or more systems of a  first vehicle or an environment surrounding the first vehicle using one or more sensors of the first vehicle;
determining, by the one or more computing devices, a local failure at the first vehicle based on the information from the one or more sensors;

determining, by the one or more computing devices, a first area for the first vehicle to park having a first minimum size, wherein the first minimum size is determined based on a size of the first vehicle, 
determining, by the one or more computing devices, a second area for a second vehicle to park and pick up the good, and 
determining, by the one or more computing devices, a third area adjacent to the first area for the good to be unloaded from the first vehicle having a second minimum size, wherein the second minimum size is determined based on a size of the good
transmitting first instructions by the one or more computing devices, to the first vehicle, the first instructions causing the first vehicle to park in the first area;  
transmitting, by the one or more computing devices, a request for the second vehicle to park in the second area;
determining, by the one or more computing devices, that the good has transferred from the first vehicle parked in the first area to the second vehicle parked in the second area; and
in response to the determining that that the good has transferred from the first vehicle to the second vehicle, transmitting second instructions, by the one or more computing devices, to the first vehicle, the second instructions causing the first vehicle to travel to a fallback location based on the local failure.


20. (Currently Amended)  A first vehicle capable of operating autonomously, the first vehicle comprising:
one or more sensors configured to detect a status of one or more systems of the first vehicle or an environment surrounding the first vehicle; and
one or more computing devices configured to:
	receive information from the one or more sensors;

	determine that the first vehicle should pullover before completing a current trip, during which a good is transported, by comparing vehicle requirements for the current trip with the local failure;
	determine a first area for the first vehicle to park having a first minimum size, wherein the first minimum size is determined based on a size of the first vehicle, 
determine a second area for a second vehicle to park and pick up the good, and 
determine a third area adjacent to the first area for the good to be unloaded from 
the first vehicle having a second minimum size, wherein the second minimum size is determined based on a size of the good
	determine that the good has transferred from the first vehicle parked in the first area to the second vehicle parked in the second area; and
	in response to the determination that that the good has transferred from the first vehicle to the second vehicle, operate the first vehicle to travel to a fallback location based on the local failure.


26. (Currently Amended) A method comprising:
detecting, by one or more computing devices, information related to one or more systems of a first vehicle or an environment surrounding the first vehicle using one or more sensors of the first vehicle;
determining, by the one or more computing devices, a local failure at the first vehicle based on the information from the one or more sensors;
determining, by the one or more computing devices, that the first vehicle should pullover before completing a current trip, during which a good is transported, by comparing vehicle requirements for the current trip with the local failure;
determining, by the one or more computing devices, a first area for the first vehicle to park having a first minimum size, wherein the first minimum size is determined based on a size of the first vehicle, 
determining, by the one or more computing devices, a second area for a second vehicle to park and pick up the good, and 
determining, by the one or more computing devices, a third area adjacent to the first area for the good to be unloaded from the first vehicle having a second minimum size, wherein the second minimum size is determined based on a size of the good
transmitting first instructions by the one or more computing devices, to the first vehicle, the first instructions causing the first vehicle to park in the first area;
transmitting, by the one or more computing devices, a request for the second vehicle to park in the second area;
receiving, by one or more computing devices of an autonomous driving computing system of the first vehicle, information from one or more computing devices of the second vehicle, the information indicating that the good has transferred from the first vehicle to the second vehicle; and
in response to the one or more computing devices of the autonomous driving computing system of the first vehicle receiving the information from the one or more computing devices of the second vehicle, autonomously operating the first vehicle, by the one or more computing devices of the autonomous driving computing system of the first vehicle, to travel to a fallback location based on the local failure.


29. (Currently Amended)  A first vehicle capable of operating autonomously, the first vehicle comprising:
one or more sensors configured to detect a status of one or more systems of the first vehicle or an environment surrounding the first vehicle; and
one or more computing devices configured to:
	receive information from the one or more sensors;
	determine a local failure at the first vehicle based on the information from the one or more sensors;

	determine a first area for the first vehicle to park having a first minimum size, wherein the first minimum size is determined based on a size of the first vehicle, 
determine a second area for a second vehicle to park and pick up the good, and 
determine a third area adjacent to the first area for the good to be unloaded from the first vehicle having a second minimum size, wherein the second minimum size is determined based on a size of the good
	receive information from one or more computing devices of the second vehicle, the information indicating that the good has transferred from the first vehicle parked in the first area to the second vehicle parked in the second area; and
	in response to receiving the information from the one or more computing devices of the second vehicle, autonomously operate the first vehicle to travel to a fallback location based on the local failure.

30.	(Cancelled) 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, 20, 26, and 29, the most similar prior art US2019/0204097A1 (Starns) teaches a method for determining a pullover spot for a first vehicle, the method comprising: detecting, by one or more computing devices (see Figure 2A, [0042, 0154]), information related to one or more systems of the first vehicle or an environment surrounding the first vehicle using one or more sensors of the first vehicle(see [0056, 0103, 0104]); determining, by the one or more computing devices, a local failure at the first vehicle based on the information from the one or more sensors (see Figure 4A, [0103-0104], step 410,); determining, by the one or more computing devices, that the first vehicle should pullover before completing a current trip, during which a passenger is transported, by comparing vehicle requirements for the current trip with the local failure (see Figure 4A, [0106, 0107], a determination that the vehicle is transporting one or more passengers in step 415 and a determination in step 420 that the autonomous vehicle cannot safely transport the passengers to a drop-off location, which may be based on service related issue, i.e. the trip requirement being that no service-related issue is present); determining, by the one or more computing devices, a pullover spot by identifying a first area for the first vehicle to park (see [0107] step 430); transmitting first instructions by the one or more computing devices, to the first vehicle, the first instructions causing the first vehicle to park in the pullover spot (see [0107] commanding or instructing the autonomous vehicle to the location); transmitting, by the one or more computing devices, a request for the second vehicle based on the pullover spot (see [0108] step 435, directing, the other autonomous vehicle to a location at least proximate to safe area and/or location); after the one or both of a passenger or good has transferred from the first vehicle to the second vehicle, transmitting second instructions, by the one or more computing devices, to the first vehicle, the second instructions causing the first vehicle to travel to a fallback location based on the local failure (see Figure 4B, after calling the other autonomous vehicle and when it is determined that the vehicle can transport itself to a service center (yes at 445), [0112] the transportation management center may provide a route in step 460). 
US2018/0349825A1 (Yamamoto et al.) teaches determining a first area for the first vehicle to park and a second area for a second vehicle (see Figure 7, [0065] the “transfer place P,” an area that comprises both the first area and second area).
US2019/0383622A1 (Aich et al.) teaches determining, by the one or more computing devices (see [0037] a remote server), that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle (see [0037, 0040]).
U.S. 10,303,171 B1 (Brady et al.) teaches determining a pullover spot by identifying a first area for the first vehicle to park and a second area for a second vehicle (see Figure 12, 61:10-15 determining stopping locations for a transportation vehicle (first vehicle) and AGV (second vehicle) based on the size of the vehicles (see 61:62 – 62:5, information about stopping locations is received or accessed, including sizes, and 62:19-23, a determination is made if the stopping locations meet criteria, for example based on the size of the transportation vehicle and AGV).
US2019/0122561A1 (Shimizu et al.). teaches a system to: receive information from one or more computing devices of the second vehicle, the information indicating that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle (see Figure 2, [0068] using a computing device in vehicle, and Figures 13A – 13D and [0115, 0116], shared between vehicle 1 and vehicle 2 for a passenger transfer).
DE-102014218002-A1 teaches determining a space required for unloading a good (see [0008, 0034]).
US2015/0269521A1 (Knapp et al.) teaches the use of a sidewalk for an item exchange location (see [0026]).
However the prior art does not disclose or render obvious a method or vehicle for:

determining/determine a first area for the first vehicle to park having a first minimum size, wherein the first minimum size is determined based on a size of the first vehicle, and 
determining/determine a second area for a second vehicle to park and pick up the good, and 
determining/determine a third area adjacent to the first area for the good to be unloaded from the first vehicle having a second minimum size, wherein the second minimum size is determined based on a size of the good.

Applicant’s arguments are persuasive in that the prior art does not teach or render obvious the determinations of all three of the first area, second area, and third area adjacent to the first area, based on the particularly recited size constraints in the amended claims. The combination of limitations defining the particular set of determinations, combined with the other functions and combined with the particularly claimed parts integrated into the vehicle is not found or made obvious by the prior art. The combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
 As such the claimed subject matter of Claims 1, 20, 26, and 29 is allowable. The subject matter of Claims 2-10, 22, 23, and 31-33 is therefore allowable as being dependent on Claim 1, and the subject matter of Claims 27 and 28 is therefore allowable as being dependent on Claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                      
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619